Citation Nr: 1539891	
Decision Date: 09/16/15    Archive Date: 09/24/15

DOCKET NO.  12-01 552	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUE

Entitlement to nonservice connected (NSC) pension.

(The appeal for service connection for bilateral hearing loss, for service connection for an acquired psychiatric disorder, to include anxiety and depression, and for a total disability rating based on individual unemployability due to service connected disability (TDIU) is addressed in a separate decision.)


REPRESENTATION

Appellant represented by:	Penelope E. Gronbeck, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Christine C. Kung, Counsel


INTRODUCTION

The Veteran served on active duty from September 1974 to September 1976.  He had additional service with the Army Reserves from November 1976 to January 2003.

This matter comes on appeal before the Board of Veterans' Appeals (Board) from August 2009 and July 2010 rating decisions of the Department of Veterans Affairs (VA) Regional Office in Hartford, Connecticut (RO).  

The Veteran testified at a July 2014 video conference hearing before the undersigned Veterans Law Judge; the hearing transcript has been associated with the record.  

In September 2014, the Board remanded the appeal for additional development, to include a request for income, net worth, and expense statements for the Veteran.  The Board finds that the Agency of Original Jurisdiction (AOJ) substantially complied with the remand order, and the Board may proceed with a decision on the appeal at this time.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (Fed. Cir. 2002).

In a January 2015 statement, the Veteran's representative requested that the Veteran be scheduled for a hearing "so that he can offer further evidence in the form of his testimony."  However, the Veteran has already testified at a hearing before the Board in July 2014, at which time the Veteran's representative was present.  The issue of entitlement to NSC pension was identified and addressed at the July 2014 hearing.  The Veteran has a right to "[a] hearing on appeal" before the Board, therefore, the Board finds that due process has been satisfied by the prior hearing.  38 C.F.R. § 20.700(a) (2015).  The Veteran's representative did not provide any explanation as to why the July 2014 hearing was not adequate and, the Board finds that the July 2014 hearing was adequate.  The Veteran has been free to submit any new testamentary evidence that he has to the Board in the form of written statements, as the record was held open for 60 days after the hearing.  The appeal was remanded by the Board in September 2014, which afforded the Veteran and his representative additional time to submit evidence in support of the appeal, and additional evidence addressing the NSC pension claim has been added to the record.  Accordingly, the Board finds that it is not necessary to provide the Veteran with an opportunity for an additional hearing.


FINDING OF FACT

The Veteran's countable income exceeds the applicable maximum annual pension rate.


CONCLUSION OF LAW

The criteria for payment of nonservice-connected pension benefits are not met. 
38 U.S.C.A. §§ 1502, 1503, 1521 (West 2014); 38 C.F.R. §§ 3.3, 3.23, 3.271, 3.272 (2015).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a) (2015).  VA has met its duty to notify and assist the Veteran in this case.  The RO issued VCAA notice in April 2012 which informed the Veteran of the evidence necessary to substantiate a claim for NSC pension.  

The Board remanded the case in September 2014 to afford the Veteran an opportunity to submit income and net worth information for the relevant appeal period from April 2009, and any supporting documentation to assess his countable income and net worth from 2009 to present.   Additional notice requesting such information was sent to the Veteran by the AOJ in October 2014.  The Board finds that the AOJ substantially complied with the Board's remand order in requesting such information.  Evidence of record includes an income, net worth, and expense information submitted by the Veteran in October 2014.  The Veteran did not specifically identify income, expense, or net worth information for earlier years on appeal; thus, the available income information provided by the Veteran has been used to decide the claim.  See 38 C.F.R. § 3.655; see also Olson v. Principi, 3 Vet. App. 480, 483 (1992) (holding that the duty to assist is not always a one-way street, or a blind alley, and that the veteran must be prepared to cooperate with the VA's efforts and submit evidence supporting his claim.).  The Veteran and his representative have not identified any additional evidence that needs to be obtained.  Accordingly, the Board finds that VA has satisfied its duties to notify and assist the Veteran.

Law and Analysis for Evaluating Countable Income

A veteran who meets wartime service requirements and who is permanently and totally disabled due to disability not the result of willful misconduct is entitled to a rate of pension set by law, reduced by the amount of his countable income. 
38 U.S.C.A. § 1521 (West 2014); 38 C.F.R. § 3.23 (2015).  Countable income consists of payments of any kind from any source received during a 12-month annualization period (e.g., a year), unless specifically excluded.  38 C.F.R. § 3.271 (2015).  It also includes income of a veteran's spouse and/or child(ren) regardless of whether dependency has been established for VA pension purposes.  See 38 C.F.R. § 3.23(d)(4) (2015).  For purposes of determining entitlement, nonrecurring income (i.e., income received on a one-time basis) will be counted for a full 12-month annualization period following receipt of the income.  38 C.F.R. § 3.271(a)(3) (2015).

"Recurring income" means income that is received or anticipated in equal amounts and at regular intervals (e.g., weekly, monthly, quarterly, etc.), and that will continue throughout an entire 12-month annualization period.   The amount of recurring income for pension purposes will be the amount received or anticipated during a 12-month annualization period.   Income from the Social Security Administration (SSA) is not specifically excluded under 38 C.F.R. § 3.272.  Such income is therefore included as countable income.

Basic entitlement exists only if, among other things, the Veteran's countable income is not in excess of the maximum annual pension rate specified by law.  38 U.S.C.A. § 1521(a).  If basic entitlement is met, the monthly rate of pension shall be computed by reducing the maximum annual pension rate (MAPR) by the countable income on the effective date of entitlement and dividing the remainder by twelve. 
38 C.F.R. § 3.273(a) (2015).  

For purposes of calculating pension benefits, total income may be reduced by amounts equal to amounts paid by a claimant for unreimbursed medical expenses that were "in excess of 5 percent of the applicable maximum annual pension rate or rates for the veteran ... as in effect during the 12-month annualization period in which the medical expenses were paid."  See 38 C.F.R. § 3.272(g)(1)(iii); 
38 U.S.C.A. § 1503(a)(8) (2015).

The Veteran contends in lay statements and hearing testimony that he is entitled to NSC pension benefits because he has been found to be totally disabled.  The Veteran reported in a June 2012 statement that he not worked since 2008 and that he was in receipt of Social Security Disability Income (SSDI).  Information from the Social Security Administration (SSA) shows that the Veteran is in receipt of SSDI and was found to be disabled since May 2010.  Accordingly, the Board finds that the Veteran is shown to be permanently and totally disabled due to nonservice-connected disabilities.  

In a March 2015 supplemental statement of the case, the AOJ determined that the Veteran's countable income was excessive, and was thus, a bar to the receipt of nonservice-connected pension benefits.  The Board, accordingly, does not need to address the question of net worth, and has only addressed the question of whether the Veteran's income is excessive to bar the receipt of NSC pension benefits.

After a review of all the evidence, the Board finds that the Veteran's countable income exceeds the applicable maximum annual pension rate for the Veteran, and constitutes a bar to the receipt of NSC pension benefits during the relevant appeal period.  

An Improved Pension Eligibility Verification Report submitted by the Veteran in October 2014 shows that he is unmarried with no dependents.   Income and expense information, also received in October 2014, shows that the Veteran received $1,941.00 a month from Social Security Disability Income (SSDI), $91.44 a month in U.T.C. pension, and $130.00 a month in VA disability payments, for a total income of $2,162.00 a month.  The Veteran also identified VA medical expenses in the amount of $50.00 a month.  

The MAPR for a Veteran with no dependents in 2014 was $12,868.00.  The maximum annual pension rate (MAPR) is published in Appendix B of the VA Adjudication Procedures Manual M21-1 and is given the same force and effect as if published in VA regulations.  38 C.F.R. § 3.21 (2015).  

The Board notes that, although the MAPR rates are changed effective December 1 of each year, payment of benefits is governed by total income for the calendar year.  See 38 C.F.R. § 3.260(f) (2015).  In computing a claimant's annual income, a fraction of a dollar will be disregarded for the purpose of determining entitlement to monthly payments of pension and dependency and indemnity compensation.  
38 C.F.R. § 3.260(g).  

The maximum applicable annual pension rate in 2014 was $12,868.00.  The Veteran identified $50.00 in VA medical expenses monthly, or $600.00 annually.  The Board finds that the Veteran did not have unreimbursed medical expenses in excess of 5 percent of the applicable maximum annual pension rate ($643.00) to be excluded from countable income.  The Board finds that the Veteran's annual income of $25,944.00 exceeded the MAPR in 2014 and is a bar to the receipt of benefits.  

For these reasons, the Board finds that the payment of NSC pension benefits is not warranted based on the Veteran's income.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, the preponderance of the evidence is against the Veteran's claim and the appeal is denied.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  


ORDER

Entitlement to payment of nonservice-connected pension benefits is denied. 




____________________________________________
K. J. Alibrando
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


